Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the application filed on 11/08/2019 has a total of 14 claims pending in the application; there are 2 independent claims and 12 dependent claims, all of which are ready for examination by the examiner.    
Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The examiner suggests the title “Next-hop routing over a plurality of distinct channels in a mesh network.”
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application. The drawings must show every feature of the invention specified in the claims.  Therefore, conventional beacons and visitor beacons between nodes and neighboring nodes must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Any amended replacement-drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim.
Regarding claims 5 and 12, the phrase "(b)" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by (b) step must be rewarded or reinstated for clarification of the claim limitations), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	        Claims 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
In accordance with the specification, the "node" recited in claim 8 may be reasonably interpreted by one of ordinary skill as software alone. Computer software does not fall within a statutory category of invention because it is not limited to a process, machine, manufacture, or a composition of matter. Computer software does not fall within a statutory category because it is clearly not a series of steps or acts to constitute a process, not a mechanical device or combination of mechanical devices to constitute a machine, not a tangible physical article or object which is some form of matter to be a product and constitute a manufacture, and not a composition of two or more substances a memory and a processor to perform the steps indicated in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. Publication No. (US 2008/0095163 A1) in view of LEE et al. Publication No. (US 2010/0296493 A1).

Regarding claim 1, Chen teaches a method of efficient beacon communication in a wireless network comprising a plurality of nodes each supporting communication over a plurality of distinct channels including at least one operational channel for receiving and transmitting data traffic to and from other nodes (a method for routing packets of information between nodes within a wireless ad-hoc network FIG.10), the method comprising, for each node: 
(a) transmitting conventional beacons over the operational channel (transmitting beacons are transmitted between nodes over an active channel [0117-118]), the conventional beacons reaching one-hop neighboring nodes having operational channels matching the operational channel of the node (when a heartbeat packet [beacon] arrives at each node, the node determines if the packet is native, a packet is native if the packet is for the same LPG 115, i.e., the packet has the same GID 1705. The node will compare the GID 1705 with the group identification stored in memory [e.g., matching the channel stored in memory of the node [0190-191] 1911-FIG.19); and 
(b) transmitting, by the node, visitor beacons to all other neighboring nodes over one or more channels (If the GID 1705 does not match the identification stored in memory, the node will initiate Foreign heartbeat (HB) handling to the neighboring nodes [0190-191] 19-12-FIG.19), different from the operational channel of the node, the (Multicast data packets in 3935 are received by the MAC layer 3900 initially and are forwarded to the IP layer 3905 to determine if the Multicast data packet in 3935 should be relayed or filtered out based on the MFT 3100 [e.g., multicast or unicast] [0237-238] FIG.39), 
	Chen does not explicitly teach whereby each of the other neighboring nodes receives conventional beacons from the node over a secondary channel matching the operational channel of the node, the secondary channel being different from the one or more channels utilized to transmit the visitor beacons.  
LEE teaches whereby each of the other neighboring nodes receives conventional beacons from the node over a secondary channel matching the operational channel of the node (LEE A beacon transmission and reception scheduling method using a plurality of distributed channel hopping method in a wireless ad-hoc network [0011-12] Each node has its own offset value in relation to 2-hop neighboring nodes. Thus, the 2-hop neighboring nodes use different channels during the same period of time [0032-34] FIGs.2), the secondary channel being different from the one or more channels utilized to transmit the visitor beacons (neighboring nodes transmit beacons through different channels and beacons received from different neighboring nodes through different channels [0037-39] FIG.7).  
It would have been obvious to a person having ordinary skilled in the art at the time the invention was made to have modified Chen by the teaching of LEE to have each of the other neighboring nodes receive beacons from the node over a secondary channel matching the operational channel of the node in order to reduce the time necessary for (LEE: [0032-33] FIGs.2).

Regarding claim 2, Chen teaches the method of claim 1, wherein a conventional beacon transmitted by a node comprises data specifying capabilities of the node and neighboring nodes (specifying node capabilities and classification to support communications [0209-210] FIG.28).

Regarding claim 3, Chen teaches the method of claim 1, wherein the conventional beacon also comprises data specifying an internal representation of the network or portion thereof (the received heartbeat control data or beacons specify a network [0211-112] FIG.29).

Regarding claim 4, Chen teaches the method of claim 1, wherein the visitor beacon also comprises data specifying capabilities of the node and neighboring nodes (foreign HB handling in the node processing a packet [0211-112] FIG.29).

Regarding claim 5, Chen teaches the method of claim 1, wherein the operational channel of the node is inactive in step (b) (each node is idle until a beacon is received [0211-212] FIG.29).   

Regarding claim 6, the modified Chen teaches the method of claim 1, wherein each node is also configured to operate in a hold-and-sniff mode whereby the node (each node listens to heartbeat control packets [0166-168] FIG.16), for a defined interval, transmission over the operational channel of the node, the node receiving the beacons from one or more one-hop neighboring nodes in the wireless network over one or 13Attorney Docket No. ORE-027/107514-5027 more tertiary channels thereof during the defined interval (a timer is set to wait for the next heartbeat control packets [0166-168] FIG.16), the one or more tertiary channels being different from the operational channels of the node.  (LEE: neighboring nodes transmit beacons through different channels and beacons received from different neighboring nodes through different channels [0037-39] FIG.7).  

Regarding claim 7, Chen teaches the method of claim 6, wherein the operational channel of the node is inactive when the node is receiving the beacons over the one or more tertiary channels (each node is idle until a beacon is received [0211-212] FIG.29).  

Regarding claims 8-14, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-7, where the difference used is the limitations were presented from a “node” side and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore these claims were rejected for similar reasons as stated above.   

Conclusion
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELNABI O MUSA whose telephone number is (571)270-1901, and email address is abdelnabi.musa@uspto.gov ‘preferred’. The examiner can normally be reached on M-F 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kizou, Hassan, can be reached on 571-272.3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system? Contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABDELNABI O MUSA/Primary Examiner, Art Unit 2472